 In the Matter of AMERICAN FRUIT GROWERS, INC., APACHEDISTRIB-UTORS, INC., A. ARENA AND COMPANY, LTD., Al. O. BEST, BYCODISTR.INC., BURREL COLLINS, DAVIS PACKING CO., EATON FRUIT Co.,FARMERS DISTRIBUTORS COMPANY, INC., CHAS. FREEDMAN, S. A.GERRARD CO., JOHN JACOBS FARMS, FRED G. HILVERT COMPANY, RITZDISTRIBUTINGCOMPANY, MILLER-JOHNS COMPANY, RICHMAN ANDSAMUELS, INC., SALINAS VALLEY VEG. EXCH.,SMITH-THORNBURG,INC., STANLEY FRUIT CO., TOLBYBROS.,TRACY-HOLMES FRUIT CO.;WESTERN VEG.DISTR.,BRAND-HAGIN, ARIZONA VEGETABLEDISTRIB-UTORS, INCORPORATED,E. G. SMITHandFRUIT & VEGETABLE WORK-ERS SUB-LOCAL OF #191, UCAPAWA, C. I. O.Cases Nos. 8-666 to R-690, inclusiveORDER PERMITTING WITHDRAWAL OF PETITIONSSeptember 18, 1940The Board, on December 7, 1938, having issued a Decision andDirection of Elections in the above-entitled cases, and on December17, 1938, having issued an Amendment to Direction of Elections,which, inter alia, directed that the elections to be held among em-ployees of Eaton Fruit Co., Case No. R-673, and the employees ofStanley Fruit Co., Case No. R-684, be postponed until such timeas the Board should in the future direct; elections having been held,pursuant to the Board's Direction of Elections, among the em-ployees of the various companies listed above with the exception ofthe employees of Eaton Fruit Co. and Stanley Fruit Co., and theBoard having issued its Certification of Representatives and' Order,dated January 18, 1939, and, thereafter, Fruit & Vegetable Workers,Local 191, U. C. A. P. A. W. A., having requested permission towithdraw the petitions filed in Cases Nos. R-673 and R-684, andthe Board having duly considered the matter,IT IS HEREBY ORDERED that the request of the petitioner for per-mission to withdraw its petitions be, and it hereby is, granted, andthat the aforesaid cases be, and they hereby are, closed.27 N. L R B, No. 68.32132342S-42-vol 27--22